           Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 1 of 25


     JOSEPH G. SWEENEY (SBN 268475)
 1   Law Offices of Joseph G. Sweeney, PC
     1300 Clay Street, Suite 600
 2   Oakland, CA 94612
     Tel: (510) 545-9307
 3   Fax: (510) 573-2860
     Email: joe@sweeney-calaw.com
 4
     Attorneys for Plaintiffs:
 5   George Aguaristi
 6

 7
                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     GEORGE AGUARISTI                                Case No. 1:18-cv-01053-DAD-EPG
10
             Plaintiff,
11                                                   PLAINTIFF OPPOSITION TO ALL
     v.                                              DEFENDANTS 12(B)MOTION TO DISMISS
12
     COUNTY OF MERCED; MERCED
13   COUNTY DISTRICT ATTORNEY                        (MEMORANDUM OF POINTS &
                                                     AUTHORITIES IN SUPPORT OF
     OFFICE; ANDREA VALTIERRA-                       OPPOSITION, DECLARTION OF JOSEPH G.
14
     GONGORA; CURTIS GORMAN; and                     SWEENEY & EXHIBITS)
15   DOES 1-20
                                                     Date: November 20, 2018
16           Defendants.                             Time: 9:30am
                                                     Courtroom: Courtroom 5, Seventh Floor
17

18                          MEMORANDUM OF POINTS & AUTHORITIES
19

20           Plaintiff George Aguarist ("Plaintiff") hereby responds to Defendants County of Merced
     California; Merced County District Attorney Office; Andrea Valtierra-Gongora, and Curtis
21
     Gorman (collectively “Defendants”) 12(b) motion to dismiss.
22

23

24

25

26

27

28

     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS         ~1~
              Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 2 of 25
                                  TABLE OF CONTENTS
 1
     TABLE OF AUTHORITIES........................................................................................................................3
 2
     POINTS AND AUTHORITIES....................................................................................................................5
 3   I. INTRODUCTION.....................................................................................................................................5
 4   II. ARGUMENT...........................................................................................................................................6
          A. PLAINTIFF STATES A VAILD CLAIM FOR RELIEF REGARDING THE FIRST
 5           CAUSE OF ACTION AND THE OFFICERS HAVE NO QUALIFIED IMMUNITY.......................6

 6                    1.    All Elements and facts are sufficiently plead to state a valid claim against Defendant
                            Officers in regards to their violation of Defendant's Fourth Amendment Rights ..........................6
 7
                                    a. there is no justification stated in the FAC as the FAC is devoid of a warrant,
                                       and a warrant is not by itself a valid justification ........................................................8
 8
                      2.    Defendants Defenses and the "unreasonableness" of Defendants conduct is improper
 9                          on a motion to dismiss, raises issues of fact, not law.................................................................9

10                                  a. The reasonableness of the officers actions within the circumstances plead,
                                       aggressiveness of the dog, timing, the severeness of the intrusion are all issues
11                                     based upon affirmative defenses or causation, and require the balancing of facts ..........9
                      3.    Defendants claim for qualified immunity fails........................................................................12
12
                                    a. When the violation of Plaintiffs Fourth Amendment Rights involves
13                                     the killing of his dog while on his property, there is no qualified immunity ..................12

14                                  b. Defendants argument for qualified immunity is based on issues of fact .......................13
          B. PLAINTIFF HAS PLEAD A VALID MONELL CLAIM AGAINST THE COUNTY .....................14
15
                      1.    The Policymaker's decision not to have a policy and/or training ("inaction")
16                          is considered a "Policy" in itself, and a single incident may rise to liability...............................14

17        C. DEFENDNANT MERCED DISTRICT ATTORNEY OFFICE IS A PROPER
             DEFENDANT FOR ALL CAUSES OF ACTION NAMED IN THE FAC.......................................16
18        D. DEFENDANTS FAIL TO PROVE AS A MATTER OF LAW THAT THEY ARE
             IMMUNE FROM LIABILITY (STATE CAUSES OF ACTION)..................................................17
19
                      1.    What constitutes a Discretionary Act for immunity is extremely narrow..................................17
20
                      2.    Defendants fail to prove that said acts were "in the nature of a basic policy decision
21                          made at the planning stage of the public entities operations."...................................................18
                      3.    Penal Code Section 835(a) does not overcome the inapplicability of Immunity. .......................20
22
          E. PLAINTIFF HAS STATED VALID STATE CAUSES OF ACTION..............................................21
23
                      1.    Government Code Section 820.2 is the only necessary statute for public employees
24
                            to be liable, and no other statute regarding liability is necessary...............................................21
                      2.    Defendants have stated a Valid Cause of Action for Trespass and Trespass to Chattels ..............21
25
                                    a. No Warrant plead in FAC and Trespass is not dependent non-existents of a warrant....21
26
                      3.    Plaintiff has stated a Valid Cause of Action for Gross Negligence / Gross Negligence Per Se.....22
27                    4.    Plaintiff has stated a Valid Cause of Action for Intentional Infliction of Emotional Distress .......24

28                    5.    Plaintiff has stated a Valid Cause of Action for Negligence.....................................................24
          F. PLAINTIFF HAS STATED VALID DAMAGES............................................................................25
     III. CONCLUSION.....................................................................................................................................25
     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS                                                           -2-
            Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 3 of 25
 1

 2                                           TABLE OF AUTHORITIES
 3   CASES
     Adams v. Paul (1995) 11 C4th 583, 593...................................................................................... 9
 4
     Barner v. Leeds, (2000) 24 Cal.4th 676, 685,688.......................................................... 18, 21, 24
 5
     Bell v. State of California (1998) 63 Cal.App.4th 919, 929)...................................................... 19
 6
     Berkley v. Dowds, supra, 152 CA4th at 528, 61 CR3d at 312...................................................... 9
 7
     Brown v. Muhlenberg Twp., 269 F.3d 205, 211-12 (3d Cir.2001) ............................................12
 8
     Cal. Daily Op. Serv. 402 F.3d 962 (2005).................................................................................... 6
 9   Chew v. Gates, 27 F.3d 1432, 1440 n. 5 (9th Cir.1994)..............................................................12
10   City of Canton, Ohio v. Harris, 489 U.S. 378, 388, 389 (1989) .................................................15
11   Colich & Sons v. Pacific Bell (1988) 198 Cal.App.3d 1225, 1240 .............................................23
12   Crowley v. Katleman (1994) 8 C4th 666, 690–691, 34 CR2d 386, 399 .......................................9

13   Czajkowski v. Haskell & White, LLP (2012) 208 CA4th 166, 174–175...................................... 9
     Davis v. City of N Richiand Hills, 406 F.3d 375, 383 n.34 (5th Cir. 2004)................................ 15
14
     Deorle v. Rutherford, 272 F.3d 1272, 1279 (9th Cir.2001)...........................................................7
15
     Drug v. Colwill Constr., 243 A.2d 548, 553-54 (Md. 1968) ........................................................5
16
     Florida v. Royer, 460 U.S. 491, 504, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983) ............................ 7
17
     Fuller v. Vines, 36 F.3d 65, 68 (9th Cir. 1994) ....................................................................... 6, 12
18
     Franz v. Board of Medical Quality Assurance (1982) 31 Cal.3d 124, 138..................................23
19   Garcia v. City of Merced, 637 F.Supp.2d 731, 746, 747, (E.D. California 2008)......... 5,14,16,17
20   Gillan v. City of San Marino (2007) 147 Cal.App.4th 1033, 1047, 1051) ..................................19
21   Gilligan v. Jamco Development Corp., 108 F.3d 246, 249 (9th Cir. 1997)................................... 5
22   Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989)..................... 7,9

23   Green v. City of Livermore (1981) 117 Cal.App.3d 82, 87–89................................................... 19
     Gutierrez v. City of San Antonio, 139 F.3d 441, 450 (5th Cir.1998) .................................... 12,13
24
     Hampton Co. Nat. Sur., LLC v. Tunica Cnty., Miss., 543 F.3d 221, 227 (5th Cir. 2008).......... 14
25
     Hinman v. Westinghouse Elec. Co. (1970) 2 C3d 956, 960........................................................ 21
26
     Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 624 (9th Cir. 1988)......................... 14
27
     Leatherman v. Tarrant County Narcotics 507 U.S. 163, 166,
28   113 S.Ct. 1160, 122 L.Ed.2d 517 (1993). ....................................................................................13
     Lesher v. Reed, 12 F.3d 148, 150-51 (8th Cir.1994) .................................................................. 12

     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS                                      -3-
           Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 4 of 25
     Liston v. County of Riverside, 120 F.3d 965, 979 (9th Cir. 1997)............................................. 12
 1
     McCorkle v. City of Los Angeles (1969) 70 Cal.2d 252, 255, 259–262 ....................................18
 2
     Mendoza v. Rast Produce Co., Inc. (2006) 140 CA4th 1395, 1402. ............................................9
 3
     Miller v. National American Life Ins. Co. (1976) 54 Cal.App.3d 331, 336.............................. 25
 4
     Owen v. City of Independence, 445 U.S. 622, 100 S.Ct. 1398, 63 L.Ed.2d 673 (1980).. 13, 14, 15
 5
     Perez v. City of Placerville, 2008 WL 4279386, (E.D. Cal. 2008). ..................8,11, 19, 22, 24,25
 6   Phillips v. County of Allegheny, 515 F.3d 224, 232 (2008). .........................................................5
 7   Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir.2001)................................................14
 8   Robinson v. Solano County, 278 F.3d 1007, 1013 (9th Cir.2002)................................................. 6
 9   Rymer v. Davis 754 F.2d 198-201 (6th Cir. 1985). .....................................................................16

10
     Sanborn v. Chronicle Pub. Co. (1976) 18 Cal.3d 406, 415. .................................................. 17, 18
     San Jose Charter of Hells Angels Motorcycle Club v. City of San Jose,
11
     402 F.3d 962, 975,978 (9th Cir. 2005)........................................................................6,8,10, 12,13
12
     Schaefer v. Whitted et al, No. 1:2015cv00163 - Document 30 (W.D. Tex. 2015). ....................16
13   Scruggs v. Haynes (1967) 252 Cal.App.2d 256, 264–268). ...................................................19, 21
14   Tarasoff, supra, 17 Cal.3d 425, 131, 446. ....................................................................................18
15   Thomas v. City of Galveston, 800 F. Supp. 2d 826, 842-45 (S.D. Tex. 2011)............................ 14

16   Thurston v. City of North Las Vegas Police Department D.C.
     No. 2:10-cv-00516-LRH-RJJ 9th Cir. (Jan. 9, 2014)....................................................................10
17
     TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999)............................................................... 5
18
     United States ex rel. Riley v. St. Luke's Episcopal Hosp., 355 F.3d 370,376 (5th Cir.2004)........ 9
19   Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987).................................................5
20   Van Buskirk v. CNN, Inc., 284 F.3d 977, 980 (9th Cir. 2002). ....................................................5
21   STATUTES/CODES
22   Government Code Section 815.2(a)-(b)..................................................................................................... 17
     Government Code Section 820.2 .............................................................................................................. 17
23

24

25

26

27

28




     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS                                                    -4-
           Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 5 of 25
                                   I. INTRODUCTION
 1
             There is no complexity in the facts of this case. This case is simplistic in nature. Plaintiff
 2
     was the victim of an unlawful search and seizure whereby on May 30, 2018, Defendants, who
 3
     were law enforcement personnel, trespassed upon his property and killed his dog, Samson.
 4
             As a preliminary matter, Defendant's motion is based on and raises many issues of fact,
 5
     rather than bringing forth binding and applicable law that would bar a cause of action or
 6   Defendant from being litigated. Even in the most strictest standards, what is relevant on this
 7   motion is whether the complaint states a plausible (conceivable) claim for relief. Unless
 8   Defendants bring forth applicable authority that shows the stated facts cannot support a claim,
 9   without inserting facts of their own, Defendants unrelenting arguments as to what defenses could

10
     apply, may apply, or what facts would make Plaintiff's claim fail have no merit whatsoever.
     They must show that Plaintiff's claims as stated are absolutely not conceivable, not that they
11
     could fail or are not believable. Simply stated, on their motion, Defendants are caught up arguing
12
     issues of fact, causation and arguing their theory of their case rather than providing persuasive
13
     authority that Plaintiffs First Amended Complaint ("FAC") fails as a matter of law.
14
             Motions to dismiss under Fed.R.Civ.P. 12(b)(6) are disfavored and rarely granted.
15
     Gilligan v. Jamco Development Corp., 108 F.3d 246, 249 (9th Cir. 1997). In deciding whether to
16   grant a motion to dismiss, the Court "accept[s] all factual allegations of the complaint as true and
17   draw[s] all reasonable inferences" in the light most favorable to the nonmoving party. TwoRivers
18   v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999). See also Garcia v. City of Merced, 637 F.Supp.2d
19   731, 746 (E.D. California 2008). Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir.

20
     1987). "A complaint should not be dismissed unless it appears beyond doubt that plaintiff can
     prove no set of facts in support of his claim which would entitle him to relief." Van Buskirk v.
21
     CNN, Inc., 284 F.3d 977, 980 (9th Cir. 2002). See also 637 F.Supp.2d 731, 746. A complaint
22
     must "have sufficient specificity in its allegations to provide facts … to apprise the opposite
23
     party of what is meant to be proved" and that "the necessary allegations of fact … in a simple
24
     factual situation vary from those in more complex factual situations". Drug v. Colwill Constr.,
25
     243 A.2d 548, 553-54 (Md. 1968).
26           The Third Circuit has observed that "[c]ontext matters in notice pleading. Fair notice
27   under Rule 8(a)(2) depends on the type of case….'" Phillips v. County of Allegheny, 515 F.3d
28   224, 232 (2008).
     //

     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS             -   5 -
           Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 6 of 25
                                     II. ARGUMENT
 1
     A. PLAINTIFF STATES A VAILD CLAIM FOR RELIEF REGARDING THE FIRST
 2
     CAUSE OF ACTION AGAINST DEFENDANT OFFICERS FOR VIOLATION OF
 3
     PLAINTIFFS 4TH AMENDMENT RIGHTS AND THE OFFICERS HAVE NO
 4
     QUALIFIED IMMUNITY.
 5
         1. All Elements and facts are sufficiently plead to state a valid claim against Defendant
 6           Officers in regards to their violation of Defendant's Fourth Amendment Rights:
 7           The premise of Plaintiff's claims is that Defendant officers shot and killed his dog on his
 8   property in violation of his fourth amendment rights. In Plaintiffs case, the FAC alleges facts
 9   regarding two different scenarios of liability against Defendants, either one of them making

10
     Defendants liable: (1) that the Officers had no valid right or valid warrant to enter his property;
     and (2) that even if there was a valid right to enter Plaintiff's property, the shooting and killing of
11
     his dog was unreasonable.
12
             This is not the first case to analyze whether the shooting of a dog by law enforcement
13
     while on a person's property is a violation of that persons fourth amendment right. In 2005 the
14
     9th Circuit Court of Appeals in San Jose Charter of Hells Angels Motorcycle Club v. City of San
15
     Jose, 402 F.3d 962, 975 (9th Cir. 2005), (hereinafter "Hells Angels Motorcycle Club") ruled in
16   favor of plaintiffs on Summary Judgment who brought a 1983 Action against the Officers and
17   municipality who shot and killed the plaintiffs dogs while serving a search warrant. The Court in
18   Hells Angels Motorcycle Club addressed the second independent theory of liability as the
19   officers in that case had a warrant and the validity of the warrant was not contested.

20
             The court in Hells Angels Motorcycle Club at 975 citing the below authority made the
     following findings of law:
21
                    "[T]he destruction of property by state officials poses as much of a threat, if
22
                     not more, to people's right to be 'secure ... in their effects' as does the
23                   physical taking of them." Fuller v. Vines, 36 F.3d 65, 68 (9th Cir. 1994);
                     Robinson v. Solano County, 278 F.3d 1007, 1013 (9th Cir.2002); Cal. Daily Op.
24                   Serv. 402 F.3d 962 (2005);
25                  "The killing of [a] dog is a destruction recognized as a seizure under the
                     Fourth Amendment" and can constitute a cognizable claim under § 1983 . Id
26                   91; Hells Angels Motorcycle Club at 975;
27                  Reasonableness is the touchstone of any seizure under the Fourth
                     Amendment. Thus, to comply with the Fourth Amendment, the seizure-in this
28
                     case, shooting and death-of the Vieiras' and Souza's dogs must have been
                     reasonable under the circumstances. We look to the totality of the
                     circumstances to determine whether the destruction of property was
     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS             -   6 -
           Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 7 of 25
                  reasonably necessary to effectuate the performance of the law enforcement
 1
                  officer's duties. See Deorle v. Rutherford, 272 F.3d 1272, 1279 (9th Cir.2001).
 2                  A seizure becomes unlawful when it is 'more intrusive than necessary. . To
 3                   determine whether the shooting of the dogs was reasonable, we balance "the
                     nature and quality of the intrusion on the individual's Fourth Amendment
 4                   interests against the countervailing governmental interests at stake." Florida
                     v. Royer, 460 U.S. 491, 504, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983); Graham v.
 5
                     Connor, 490 U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989).
 6
             Here, Plaintiff is afforded the protection of the Fourth Amendment Rights to be from
 7
     unreasonable search and seizure, and the FAC alleges all facts necessary to state a claim as the
 8
     following facts via FAC ¶47 are incorporated into each cause of action in the FAC:
 9
                    Plaintiff is the owner of the real property located at 20521 Reynolds Ave Dos
10                   Palos, California. FAC¶18;
                    On May 30, 2018 law enforcement personnel Andrea Valtierra-Gongora, and
11
                     Curtis Gorman, while Plaintiff was asleep in his house entered his Property
12                   through the front gate without his consent, and while on his property engaged his
                     dog by macing it and then shooting it, killing the dog. FAC¶23, 25;
13
                    Defendants seized the dogs body by removing it from the premises. FAC¶29;
14
                    Plaintiff alleges that such acts were unjustified and unreasonable, as Plaintiff was
15                   not issued a warrant and no warrant was left at his property FAC¶31; and
                     regardless of any warrant, or right to be on his property, the acts of the officers in
16                   killing his dog were unjustified and unreasonable. FAC¶38-42.
17
             Without some justification or consent plead in the FAC in regards to the above alleged
18
     conduct, the facts as they are plead illustrate an unreasonable search and seizure. And there is no
19
     authority brought by Defendants that make Plaintiff plead more in anticipation of some type of
20   later claimed justification by Defendants. See discussion in A2 below.
21           There is no authority provided by Defendants requiring Plaintiff to provide more facts for
22   this cause of action. Nevertheless, the FAC does allege facts regarding the unreasonableness of

23   the killing of his dog by alleging:

24                  The driveway to Plaintiff's property is gated, topped with barbed wire. "beware of
                     dog" signs and other such warnings appear on the outside of Plaintiffs front gate
25                   in plain view. FAC¶19,21,22
26                  The Officers entrance was without consent. FAC¶23;

27                  Prior to entering Plaintiff's Property, Defendants were present outside his closed
                     front gate and perimeter of the Property, and were aware of dogs inhabiting the
28                   Property. FAC¶24;



     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS             -   7 -
           Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 8 of 25
                After entering Plaintiff’s Property, and while Defendants were on Plaintiff’s
 1
                  Property, Defendants engaged Plaintiffs dog. They maced the dog and then
 2                discharged their weapon at the dog, killing him (“Samson”). FAC¶25-27.;

 3                  No efforts were made to save Samson's life. FAC¶28;

 4
                    Thereafter, Defendants seized Samson's body by removing it from the premises.
                     Defendants then washed away the blood from Samson’s body with Plaintiffs own
 5                   water hose located on his Property, as if to cover up Defendant’s wrongful
                     conduct. FAC¶29;
 6
                    Plaintiff was never arrested, taken into custody or cited for anything/crime in
 7                   connection to Defendants presence on Plaintiffs Property on May 30, 2018.
                     FAC¶34.;
 8
                    No warrant was left at Plaintiff's property. FAC¶34.
 9

10           From this, the FAC states that: Plaintiff is informed, believes and thereon alleges that
     Defendants had no valid warrant to enter Plaintiff’s Property, and that the conduct of Defendants
11
     in their shooting of Samson and their conduct in the aftermath of the shooting was unjustified,
12
     illegal, wrongful, and done without any reasonable grounds.
13
             (a) there is no justification stated in the FAC as the FAC is devoid of a warrant, and
14           a warrant is not by itself a valid justification.
15           Plaintiff did not plead that officers had a warrant. Per paragraphs 39-41 of the FAC, it

16   was plead on information and belief that IF the officers had any warrant, that said warrant was

17
     invalid. The FAC also says that no warrant was left with Plaintiff. Defendants fail to bring forth
     any law that requires Plaintiff to convincing plead whether or not there was a warrant.
18
             Nevertheless, warrant or no warrant, Hells Angels Motorcycle Club makes it clear that
19
     officers maybe held liable for the killing of owners dogs during a search of the owners property
20
     even with a warrant, if such killing was unreasonable.
21
             As discussed below and in Hells Angels Motorcycle Club, an unconstitutional search and
22
     seizure does not merely rely on whether there was a valid warrant, as a violation of one's fourth
23   amendment rights may lie where officers exceeded the scope of the warrant or, as in this case,
24   when the seizure is 'more intrusive than necessary. See also Perez v. City of Placerville, 2008 WL
25   4279386, (E.D. Cal. 2008). the validity of a warrant creates a genuine issue of material fact.

26   Discussed more Section E(2)(a) below.

27
             It is clear that Defendants fail to provide any authority that would require more facts, a
     valid claim for the violation of Plaintiff's constitutional rights under 1983 is stated. They are
28
     certainly put on notice of what the claim is against them and their defenses "reasonableness".


     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS            -   8 -
           Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 9 of 25
         2. Defendants Defenses and Determination of the "unreasonableness" of Defendants
 1
             conduct is improper on a motion to dismiss, and it raises issues of fact, not law.
 2
             (This is not a motion for Summary Judgment)
 3
             Applicable to all state and federal causes of action plead in the FAC, Defendants
 4
     constantly argue for dismissal and attack all state and federal causes of action based on their
 5
     opinion that plaintiffs must plead around immunity and address defendants affirmative defenses,
 6   issues of fact and causation, on a motion to dismiss. Defendant's approach has not merit.
 7           At the pleading stage, Plaintiff is not charged with the duty of anticipating Defendants
 8   Defenses. See Czajkowski v. Haskell & White, LLP (2012) 208 CA4th 166, 174–175.
 9   Furthermore, plaintiffs are not required to plead specific facts for causation. General allegations

10
     of causation are sufficient. Berkley v. Dowds, supra, 152 CA4th at 528, 61 CR3d at 312. When a
     pleader is in doubt about what actually occurred or what can be established by the evidence, he
11
     or she may plead in the alternative and make inconsistent allegations. Either factually or legally
12
     inconsistent allegations are permissible. Adams v. Paul (1995) 11 C4th 583, 593; Crowley v.
13
     Katleman (1994) 8 C4th 666, 690–691, 34 CR2d 386, 399; Mendoza v. Rast Produce Co., Inc.
14
     (2006) 140 CA4th 1395, 1402. The court should not evaluate the merits of the allegation, but
15
     must satisfy itself only that plaintiff has adequately pled a legally cognizable claim. United
16   States ex rel. Riley v. St. Luke's Episcopal Hosp., 355 F.3d 370,376 (5th Cir.2004).
17           (a) The reasonableness of the officers actions within the circumstances plead,
             aggressiveness of the dog, timing, the severeness of the intrusion are all issues based
18
             upon affirmative defenses or causation, and require the balancing of facts.
19           Reiterated from above, the "reasonableness" in any seizure (i.e. shooting of dog) under
20   the totality of the circumstances is what determines whether one is liable for the violation of
21   plaintiffs fourth amendment rights. Furthermore, to determine whether the shooting of the dogs
22   was reasonable, the court balances "the nature and quality of the intrusion on the individual's

23
     Fourth Amendment interests against the countervailing governmental interests at stake." Graham
     v. Connor, 490 U.S. 386, 396, 109). See Hells Angels Motorcycle Club 402 F.3d 962, 975.
24
             Both Plaintiff's case and Hells Angels Motorcycle Club case are extremely relevant for
25
     their issues and law as both comprise of the situation in which the owner of a dog suing officers
26
     that shot the dog on their property and in doing so violated their fourth amendment rights. The
27
     issues and law in the Hells Angels Motorcycle Club are no doubt controlling on this topic.
28
             However, specific facts regarding causation and the finding of "unreasonableness" are
     not. Hells Angels Motorcycle Club case was decided on Summary Judgment whereby the parties

     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS           -   9 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 10 of 25
     have had an opportunity for discovery, and provide extrinsic evidence prior to arguing their
 1
     points. Even then on Summary Judgment the court may only decide whether their is an issue of
 2
     material fact to move the case forward.
 3
             On Summary Judgment, the court in San Jose Charter of Hells Angels Motorcycle Club
 4
     found that the evidence showed that there was a genuine issue of material fact regarding the
 5
     reasonableness of killing the dogs because (in summary):
 6           The officers knew about the dogs beforehand (a week) and failed to develop a non-lethal
 7
             plan in dealing with them. The court held that while the governmental interest of safety
             might have provided a sound justification for the intrusion had the officers been surprised
 8           by the presence of the dogs, the same reasoning is less convincing given the undisputed
             fact that the officers knew about the dogs a week before they served the search warrants.
 9           The officers had substantial time to develop strategies for immobilizing the dogs. See
10
             Hells Angels Motorcycle Club 402 F.3d 962, 975 -978

11           In their motion, Defendants attack the issue of "reasonableness" of the shooting of the
12   dog by arguing facts that are not presented in the FAC. Defendants, without providing any

13   applicable law, argue that the Complaint fails to allege facts to support their defenses, and state:

14
                The Complaint fails to state that the officers had a week or more to plan around the
                 dogs thus they did not know about them well in advance;
15
                The Complaint fails to state whether the dog was aggressive or jumping on officer.
16
             These are all issues of fact. Defendants are arguing causation inappropriately on a Motion
17
     to Dismiss and fail to acknowledge that the Hells Angels Motorcycle Club decision, is one that
18
     requires a weighing of the totality of the circumstances, meaning it is applied on a case by case
19
     basis. The amount of time necessary to plan for dog encounters may differ in regards to each
20   case. No set time has been imputed by law to show what constitutes "well in advance".
21           In fact, a Ninth Circuit court case decided that the amount of time regarding knowledge
22   of the dogs at the property can be minimal in holding officers accountable. In the Ninth Circuit
23   Court of Appeals Case, Thurston v. City of North Las Vegas Police Department D.C. No. 2:10-

24
     cv-00516-LRH-RJJ 9th Cir. (Jan. 9, 2014), a case that is not published but may be cited and for
     which the court followed the same rules of law held in the Hells Angels Motorcycle Club case,
25
     held that the conduct of the officers in shooting the dogs could be considered unreasonable as the
26
     20 minutes that the SWAT team had prior to firing at the dogs was enough time to provide an
27
     alternative means of dealing with the animals by summonsing animal control specialists, which
28
     spoke directly to the reasonableness of the officers conduct. A print out of the case holding is
     attached to the Declaration of Joseph G. Sweeney as Exhibit "A".

     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS            -   10 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 11 of 25
           Further arguing causation, Defendants cite to the case Perez v. City of Placerville, 2008
 1
     WL 4279386, (E.D. Cal. 2008) decision on Summary Judgment for their arguments. However,
 2
     the court denied plaintiffs motion to dismiss regarding the 4th Amendment action and a clear
 3
     reading of this case shows that it is actually in favor of Plaintiff's case. For a discussion on the
 4
     case please see Section E(2) below.
 5
             The FAC pleads facts of the officers awareness of the dogs prior to entering the property
 6   and is silent as to the amount of time Defendants had to plan for the raid or how long they knew
 7   of the presence of the dogs. No case presented by Defendant provide law that it be necessary to
 8   plead the exact length of time of knowledge of the presence of dogs to sustain a Fourth
 9   Amendment violation cause of action. Furthermore, these are facts more in the hands of

10
     defendants that need to be obtained through discovery. A plaintiff is not required to plead facts
     that are more known to the defendant, and any ambiguities can be clarified within discovery.
11
             Second, Defendants fail to give any case law that would require Plaintiff to plead whether
12
     or not the dog attacked and was actually jumping. Defendants are seeking to dictate their own
13
     Defenses into Plaintiffs complaint, as it seems they want to win their possible self defense claim
14
     by dictating facts for the Plaintiff regarding their defense of a dog being aggressive. Again,
15
     dictating facts for the Plaintiff is not Defendants right. Essentially, they want Plaintiff to state a
16   negative. Furthermore, whether a dog actually jumped, or was aggressive, and if so, was said
17   aggressiveness enough to justify the shooting of the dog under the circumstances is clearly an
18   issue of fact not applicable in this stage of the case.
19           In Thurston v. City of North Las Vegas Police Department, the dogs aggressiveness was

20
     considered on an appeal from Summary Judgment because at that point, the defendant had
     entered evidence of the dogs aggressiveness. However, no evidence has been entered of the dogs
21
     aggressiveness by Defendant in this case, and no such extrinsic evidence would be allowed on a
22
     motion to dismiss. Moreover, in reviewing a motion to dismiss, the Judge may make all
23
     inferences in light of the non-moving party. It can therefore be inferred that the officer who
24
     maced the dog, as alleged in the FAC, was the aggressor and instigated any aggressiveness the
25
     dog may have shown subsequent. It can be inferred that one acted unreasonable in macing a dog
26   for not anticipating that a dog or guard dog would then get aggressive, if such events occurred.
27           The FAC is devoid of any discussion of aggressiveness by the subject dog and therefore,
28   cannot be taken as part of the Complaint. Defendants would have to show by law, that the non-
     existence of a fact would bar Defendant's claims.

     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS              -   11 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 12 of 25
           Having to plead around every affirmative defense that can be brought against Plaintiff in
 1
     his complaint would violate the Federal Rules of Procedure Rule 8 pleading standards in
 2
     requiring "a short and plain statement of the claim showing that the pleader is entitled to relief".
 3
     The Facts provided in the FAC are clearly enough to put Defendants on notice of the claims as
 4
     they are already asserting their affirmative defenses in their motion to dismiss.
 5
         3. Defendants claim for qualified immunity fails, and they fail to meet their burden
 6           that such immunity exists in this case.
 7           (a) When the violation of Plaintiffs Fourth Amendment Rights involves the killing of
             his dog while on his property, there is no qualified immunity.
 8
             San Jose Charter of Hells Angels Motorcycle Club provided the legal framework
 9
     regarding qualified immunity, especially as it applies to like situations involving officer related
10
     dog shootings on a private citizens property. Accordingly, qualified immunity to the individual
11
     officers fail when, (1) there was a violation by the officers of Plaintiff's Fourth Amendment
12   rights, and (2) that constitutional right was clearly established.
13           As for the first prong, as discussed in part A(1) of this opposition, the law considers that
14   the The killing of [a] dog is a destruction recognized as a seizure under the Fourth Amendment"
15   and can constitute a cognizable claim under § 1983. Therefore, the FAC clearly pleads facts of

16   such violation. Again whether the conduct of the officers was "reasonable" to make them liable
     is an issue of fact, not law.
17
             Therefore, the remaining issue is whether the constitutional right was clearly established.
18
     The court in San Jose Charter of Hells Angels Motorcycle Club elaborates saying "[T]he right
19
     that the official is alleged to have violated must have been 'clearly established' in a more
20
     particularized, and hence more relevant, sense: The contours of the right must be sufficiently
21
     clear that a reasonable official would understand that what he is doing violates that right."
22           In Hells Angels Motorcycle at 977 on Summary Judgment the court concludes that the
23   constitutional right was clearly established as prior case law put officers on notice that:
24              That unnecessary destruction of property in the course of executing a warrant is
                 unconstitutional. Liston v. County of Riverside, 120 F.3d 965, 979 (9th Cir. 1997);
25
                that killing of a person's dog constitutes an unconstitutional destruction of property
26               absent a sufficiently compelling public interest. See Fuller, 36 F.3d at 68; see also
27
                 Brown v. Muhlenberg Twp., 269 F.3d 205, 211-12 (3d Cir.2001) ; Lesher v. Reed, 12
                 F.3d 148, 150-51 (8th Cir.1994);
28
                that in assessing reasonableness under the Fourth Amendment an appropriate factor is
                 whether the officer considered alternatives before undertaking intrusive activity
                 implicating constitutional concerns. See Chew v. Gates, 27 F.3d 1432, 1440 n. 5 (9th
     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS            -   12 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 13 of 25
              Cir.1994) ; see also Gutierrez v. City of San Antonio, 139 F.3d 441, 450 (5th
 1
              Cir.1998).
 2           And the court in Hells Angels Motorcycle Club conclude that these cases should have
 3   alerted any reasonable officer that the Fourth Amendment forbids the killing of a person's dog, or
 4   the destruction of a person's property, when that destruction is unnecessary-i.e., when less
 5   intrusive, or less destructive, alternatives exist. See 402 F.3d 962, 975, 977, 978.

 6
             On Summary Judgment the court goes on to conclude that not only does qualified
     immunity not apply, but that the officers did in-fact violate plaintiffs rights.
 7
             Therefore, since Plaintiff's case involves the same type of intrusion as the Hells Angels
 8
     Motorcycle Club case regarding the killing of one's dog while officers are on their property, there
 9
     absolutely cannot be any qualified immunity for the individual officers involved. Whether the
10
     officers actions were "unreasonable" is an issue of fact, not law inappropriate in regards to a
11
     Motion to Dismiss. See discussion in section A(2) of this Opposition.
12           (b) Defendants argument for qualified immunity is based on issues of fact, not law
13           As shown in Hells Angels Motorcycle Club case, qualified immunity is not based on
14   determining the reasonableness of the officers actions, like in causation, but rather whether they
15   should have known of the constitutional right that they violated, in order for them to be immune

16
     from liability even if the trier of fact did find that they acted unreasonably. The applicability of
     qualified immunity is the issue, not the unreasonable conduct of the officers.
17
             Defendants in their motion again mistakenly rely on issues of fact, not law in arguing
18
     their points, and merely argue their affirmative defenses. This flawed argument has already been
19
     addressed in section A(2) of Plaintiff's Opposition. Furthermore, Defendants have failed to cite
20
     to any case law that as a matter of law applies qualified immunity to Plaintiffs situation. All that
21
     Defendants do is site numerous cases that do not have anything to do with dog shootings. They
22   have not cited any case law that defeats the court's decision in the Hells Angels Motorcycle Club
23   case that is applicable here.
24           Lastly, Municipal corporations are not afforded immunity from suit like individuals
25   acting under the color of law. Owen v. City of Independence, 445 U.S. 622, 100 S.Ct. 1398, 63

26
     L.Ed.2d 673 (1980). While a municipality cannot be held liable under a respondeat superior, it is
     not afforded qualified immunity. Leatherman v. Tarrant County Narcotics Intelligence and
27
     Coordination Unit, 507 U.S. 163, 166, 113 S.Ct. 1160, 122 L.Ed.2d 517 (1993).
28




     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS                -   13 -
         Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 14 of 25
     B. PLAINTIFF HAS PLEAD A VALID MONELL CLAIM AGAINST THE COUNTY
 1
             It has been held that "In this circuit, a claim of municipal liability under Section 1983 is
 2
     sufficient to withstand a motion to dismiss `even if based on nothing more than a bare allegation
 3
     that the individual officers' conduct conformed to official policy, custom, or practice.'" Karim-
 4
     Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 624 (9th Cir. 1988). See Garcia 637
 5
     F.Supp.2d 731,761. To state a claim, the complaint must contain "more than boilerplate
 6   allegations" but need not contain "specific facts that prove the existence of a policy." Thomas v.
 7   City of Galveston, 800 F. Supp. 2d 826, 842-45 (S.D. Tex. 2011).
 8           Municipal liability under section 1983 requires proof of three elements: (1) a
 9   policymaker; (2) an official policy; and (3) violation of constitutional rights (nexus) whose

10
     moving force is the policy or custom. Hampton Co. Nat. Sur., LLC v. Tunica Cnty., Miss., 543
     F.3d 221, 227 (5th Cir. 2008); Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir.2001).
11
             Plaintiff has sufficiently plead:
12
                        The policymaker - as the Chief Investigator and/or the individual in charge of
13                       policy making in the District Attorney's Office. See FAC¶56 (as true names
14
                         are unknown at this time);
                        An Official Policy - choosing inadequate regulations or choosing not to have
15
                         regulations and/or training in regards to protecting an individual's rights from
16                       unreasonable search and seizures including regulations for dog encounters in
                         regards to the use of non-lethal force. See FAC¶56;
17
                        The policymaker was deliberately indifferent to adopting this policy (i.e.
18                       reasonably predictable that violation would occur from policy). See FAC¶56;
19                      A Nexus with the Policy and Plaintiff's injuries - The nexus is established as
                         the Policy (to not have specific regulations surrounding searches and seizures,
20                       including the use of force and non-lethal force against dogs) allowed and lead
                         to the unnecessary killing of Plaintiff's dog.
21

22           The complaint does not attack the lack of training of one officer, but the lack of training

23   and policies of all officers as to the execution of a search and seizure, use of force, and animal

24
     encounters. This position taken by Merced County, tacitly authorizes police misconduct, and the
     violation of one's rights to be free from unreasonable searches and seizures.
25
         1. The Policymaker's decision not to have a policy and/or training ("inaction") is
26
             considered a "Policy" in itself, and a single incident may rise to liability.
27
             Owen v. City of Independence demonstrates that one can recover for violations caused by
28
     an official policy even if it pertains only to one incident and causes but one constitutional
     violation. Therefore, if inadequate training is considered as official policy, then one might

     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS             -   14 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 15 of 25
     recover for a decision resulting in the inadequate training of a single police officer, even
 1
     though the policy of inadequate training caused but one constitutional violation. See Owen v.
 2
     City of Independence, 445 U.S. 622 (1980).
 3
             Cases have followed the idea that Policy is the result of policymaking that requires a
 4
     consideration of policy alternatives or policy choices. One of the choices that one may have in
 5
     formulating policy in a particular area is not to prescribe any rules or guidelines for subordinates
 6   in the area. In some circumstances, this policy choice may prove inadequate and may cause one's
 7   subordinates acting pursuant to such a choice to violate a citizen's constitutional rights. Many
 8   courts addressing the inadequate training issue have interchangeably described such lack of
 9   training as both policy and custom. Others have referred to it as policy. Pursuant to relevant case

10
     law, cities have been held liable for the misconduct of police officers where a police chief’s
     decision or inaction resulted in a de facto policy of tacit approval.
11
             The inadequacy of police training may serve as the basis for §1983 liability only where
12
     the failure to train amounts to deliberate indifference to the rights of persons with whom the
13
     police come into contact. City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989). “Only where
14
     a municipality’s failure to train its employees in a relevant respect evidences a ‘deliberate
15
     indifference’ to the rights of its inhabitants can such a shortcoming be properly thought of as a
16   city ‘policy or custom’ that is actionable under § 1983.” Id. at 389.
17           Although failure to train or supervise claims generally require the plaintiff to plead more
18   than one instance of similar constitutional torts, suggesting municipality was on notice of a
19   pattern of similar violations but chose not to act. Under the "single incident exception," a

20
     plaintiff may survive a motion to dismiss claims for failure to train or supervise by alleging "the
     highly predictable consequence of not training or supervising the officer was that the officer
21
     would violate the constitution and that this failure to train or provide supervision was the moving
22
     force that had a specific causal connection to the constitutional injury." See Davis v. City of N
23
     Richiand Hills, 406 F.3d 375, 383 n.34 (5th Cir. 2004).
24
             In Rymer v. Davis, in which state and municipal law enforcement officers stopped the
25
     plaintiff as a part of a convoy on an interstate highway in Kentucky. During Rymer's arrest, a
26   police officer violently kicked and beat Rymer to the point that he required treatment by an
27   emergency medical technician. The officer later rejected the recommendation of the technician
28   that Rymer be taken to a hospital. Subsequently, Rymer filed a suit under 42 section 1983 against
     numerous defendants, including the officer and the city. He did not seek to establish policy by

     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS           -   15 -
         Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 16 of 25
     showing that this particular egregious incident must have been attributable to the municipality's
 1
     inadequate training program. Instead, he relied on direct proof of policy by demonstrating the
 2
     existence of the city's inadequate training program. The jury rendered verdicts against the
 3
     officer and the city and, on appeal, the Sixth Circuit Court of Appeals upheld the jury's verdict.
 4
     The court of appeals found that the facts demonstrated that the city had no rules or
 5
     regulations governing its police force, that the initial training of its police was on-the-job
 6   training, and that none of the formal training that the officer received thereafter involved
 7   arrest procedures or treatment of injured persons. These facts met the Sixth Circuit's
 8   requirement that a municipality may be held liable for the unconstitutional acts of its officers if it
 9   trained its officers in a manner that was "so reckless or grossly negligent that future police

10
     misconduct [was] almost inevitable ... or ... certain to result. Acknowledging that a general
     failure to train was not sufficient to establish liability, the Rymer court found that the failure to
11
     train was "directly related to the ultimate abuse [that the plaintiff] received during the arrest.
12
     Rymer v. Davis 754 F.2d 198-201 (6th Cir. 1985). See also Schaefer v. Whitted et al, No.
13
     1:2015cv00163 - Document 30 (W.D. Tex. 2015).
14
              Pursuant to Plaintiff's case, it is already been established via discussion above herein that
15
     the lethal force against one's dog while carrying out a search and seizure is a constitutional
16   violation. Therefore, it is highly predictable that the failure to train/adopt policies for officers
17   regarding conducting search and seizures, and encountering dogs when carrying out such
18   searches would result in the constitutional violation, which was a moving force behind Samson's
19   death.

20
     C. DEFENDNANT MERCED DISTRICT ATTORNEY OFFICE IS A PROPER
     DEFENDANT FOR ALL CAUSES OF ACTION NAMED IN THE FAC.
21
              In Defendant's motion they claim Defendant Merced District Attorney Office is merely a
22
     department of the County of Merced and therefore is not a proper party. They cite the case
23
     Garcia v. City of Merced, 637 F.Supp.2d 731 (E.D. California 2008), which was a case decided
24
     by this court. However, their argument has no merit for the following reasons:
25
                    Plaintiff has not named the Merced District Attorney's Office as a Defendant in
26                   regards to the First Cause of Action regarding Violation of Civil Rights under
                     1983, and
27
                    The Court in Garcia only made a ruling, which involved the County Sherriff's
28                   Department, dismissing the Sherriff's Department based on their status as a
                     department of the County in regards to the Section 1983 claim only.


     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS              -   16 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 17 of 25
           Garcia involved a motion to dismiss decided by this court surrounding state claims for
 1
     assault and battery, defamation, and Section 1983 claims regarding a peace officer's conduct and
 2
     these claims were brought against the Officer and public entities such as Merced County and
 3
     included Merced County Sherriff's Department. The Court specifically only dismissed the
 4
     Sherriff's Department from the Section 1983 Action, but not the other State causes of action. In
 5
     Garcia the court does not dismiss the Sherriff's Department in regards to all state claims, which
 6   includes Assault and Battery. See Garcia 637 F.Supp.2d 731, 747.
 7           Therefore, Defendants fail to meet their burden as to dismissing the District Attorney's
 8   Office from the state claims in the FAC.
 9   D. DEFENDANTS FAIL TO PROVE AS A MATTER OF LAW THAT THEY ARE

10
     IMMUNE FROM LIABILITY (STATE CAUSES OF ACTION)
             State immunity statutes do not protect against federal civil rights (42 USC § 1983)
11
     liability. And the issue of qualified immunity being inapplicable under the 42 USC § 1983 First
12
     Cause of Action is already addressed herein above.
13
             As for the remaining causes of action in the FAC, they are all California state causes of
14
     action, and liability on both Defendant Officers and their County employers as plead in the FAC
15
     are provided by statute, whereby the conduct of the County employees are imputed through
16   statute just like the common law theory of respondent superior. FAC¶ 54,69,80,91,102,113,125.
17           Pursuant to Government Code Section 815.2(a)-(b), a public entities liability for an act or
18   omission of its employee within the course and scope of employment, which would give rise to a
19   cause of action against that employee, depends on whether or not the employees acts themselves

20
     are immune.
             Government Code Section 820.2 defines the acts that are immune. According to 820.2,
21
     except otherwise provided by statute, a public employee is immune from liability for an injury
22
     resulting from his act or omission where the act or omission was the result of the exercise of the
23
     discretion vested in him, whether or not such discretion be abused.
24
         1. What constitutes a Discretionary Act for immunity is extremely narrow, as it only
25
             encompasses an act that was made in the nature of a "basic policy decision" made at
26           the planning stage of the public entities operations.
27           According to California authority, immunity under 815.2, as discussed in 820.2, hinges
28   on the determination as to whether the act of the employee, giving rise to liability, was
     discretionary. See 820.2; See also: Sanborn v. Chronicle Pub. Co. (1976) 18 Cal.3d 406, 415.

     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS           -   17 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 18 of 25
           Since almost everything involves some level of discretion, the term "discretionary act"
 1
     has been the topic of legal debate, and there is extensive case law discussing what the courts
 2
     have constituted as acts of discretion and non-discretionary acts. According to California, for an
 3
     act of a public employee to be immune under 820.2, the act performed has to be one where there
 4
     is discretion, and the discretionary act must be "in the nature of a basic policy decision" made
 5
     at the planning stage of the public entities operations.
 6           In Sanborn, the court concluded that, although a decision by the clerk of a city and
 7   county to discuss a particular matter with the press may have been within the clerk's discretion, it
 8   was not “in the nature of a ‘basic policy decision’ made at the ‘planning’ stage of City's
 9   operations” but rather fell within the category of routine duties incident to the normal operations

10
     of the office of the clerk. Id. at 406, 415. In Tarasoff, supra, 17 Cal.3d 425, 131, it was held that
     psychologists employed by the government are not immune from liability under section 820.2 for
11
     the failure to warn a third person of a risk of harm posed by a patient because that employee's
12
     decision whether to disclose such a risk of danger may require the exercise of considerable
13
     judgmental skills, but that the failure to warn does not rise to the level of a basic policy decision
14
     for which the statute provides immunity. Tarasoff, supra, 17 Cal.3d at p. 446,
15
             Lower lever decisions that merely implement a basic policy that has already been
16   formulated are not immune to liability. Barner v. Leeds, (2000) supra, 24 CA4th at 685, 688.
17           Furthermore, A public employee's initial decision whether to provide professional
18   services to an individual might involve the exercise of discretion pursuant to section 820.2, but
19   that once the employee undertakes to render such services, he or she is not immune for the

20
     negligent performance of professional duties that do not amount to policy or planning decisions.
     Barner v. Leeds, (2000) 24 Cal.4th 676, 685; See also McCorkle, supra, 70 Cal.2d at pp. 255,
21
     259–260.).
22
         2. As applied to the conduct of the Officers in Plaintiff's case, Defendants fail to prove
23
             that said acts were "in the nature of a basic policy decision made at the planning
24
             stage of the public entities operations."
25
             Plaintiff pleads several distinctive scenarios of liability within his complaint involving
26   several causes of action. The First common scenario has to do with the officers presence on his
27   property which is described as having no authority or right (Tresspass). The second scenario has
28   to do with the officers killing Plaintiffs dog while on his property, and the third scenario has to
     do with the events in which the Officers then stole his dog from the property.

     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS            -   18 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 19 of 25
           Defendants rely on the case Conway for their argument that their actions are immune. In
 1
     Conway it was held that the officers choice of using tear gas upon a home where they had an
 2
     arrest warrant was a discretional act. However, Conway vastly differs from the facts in the
 3
     present case and was decided on Summary Judgment, meaning the plaintiff's complaint passed
 4
     muster and he had the opportunity to bring forth extrinsic evidence. Notably, Conway involved a
 5
     situation where non-lethal means were used, and the right to be on the plaintiffs property was
 6   already established.
 7           In Plaintiffs case no such right even to be on Plaintiff's property has been established and
 8   the destruction of Plaintiff's property (the killing of his dog) was a lethal event.
 9           The vast amount of case law on this subject and the case law presented in Conway show

10
     the opposite of Defendant's argument. Conway reiterates that courts have determined
     discretionary immunity does not apply to the following:  
11
                    An officer's conduct of an accident investigation after the officer made the
12
                     discretionary decision to undertake the investigation (Green v. City of Livermore
13                   (1981) 117 Cal.App.3d 82, 87–89;  McCorkle 70 Cal.2d 252, 261–262);

14
                     Arresting the wrong person while executing a warrant (Bell v. State of California
                     (1998) 63 Cal.App.4th 919, 929);  
15
                    Deciding to arrest an individual when there was no probable cause to do so
16                   (Gillan 147 Cal.App.4th 1033, 1047, 1051);  and

17
                    Using unreasonable force when making an arrest or overcoming resistance to it
                     (Scruggs v. Haynes (1967) 252 Cal.App.2d 256, 264–268).
18
             In Bell, the appellate court held that officers who executed an arrest warrant on the wrong
19
     person, without a reasonable basis for concluding the arrestee was the man they sought, were not
20
     entitled to discretionary immunity under section 820.2 because they did not exercise the level of
21
     discretion required for immunity to apply, as their actions did not involve an actual exercise of
22
     discretion, i.e., a conscious balancing of risks and advantages, or constitute a basic policy
23   decision. Bell, supra, 63 Cal.App.4th at p. 929.    In Gillan, the appellate court held section 820.2
24   immunity did not apply to the police's decision to arrest the plaintiff, which was found to be
25   without probable cause, as that decision “was not a basic policy decision, but only an operational
26   decision by the police purporting to apply the law. Gillan, supra, 147 Cal.App.4th at p. 1051.

27
             Most importantly in the case Perez v. City of Placerville, 2008 WL 4279386, (E.D. Cal.
     2008) cited by Defendants, which involved the shooting of a dog pursuant to a search and
28
     seizure, on Summary Judgment the court would not dismiss plaintiffs Trespass claim on any
     grounds, including immunity. This case is discussed in section E(2) below.
     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS             -   19 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 20 of 25
           There are no policies stated in the FAC and no facts presented in the FAC that somehow
 1
     show that the officers conduct was in accordance with some basic policy decision made at
 2
     planning stage of operations. Applying this line of authority to Plaintiff's case, it is clear that:
 3
                The officers decision to enter Plaintiff's property through a closed gate with beware of
 4               dog signs, with dogs clearly visible to the officers prior to entrance and without
                 authority to do so, was not "in the nature of a basic policy decision" made at the
 5
                 planning stage of the public entities operations.
 6              The officers decision to use lethal means rather than non-lethal means against
 7
                 Plaintiffs dog was not "in the nature of a basic policy decision" made at the
                 planning stage of the public entities operations.
 8
                The officers decision to take Plaintiff's dog away from Plaintiff, and without the
 9               knowledge of Plaintiff was not "in the nature of a basic policy decision" made at
                 the planning stage of the public entities operations.
10
                The officers decision to urinate on Plaintiff's property (FAC¶30) was not "in the
11               nature of a basic policy decision" made at the planning stage of the public entities
                 operations.
12

13           Defendants fail to show how the conduct alleged above have any connection with the

14
     policy making level and are not merely operational acts. Due to the lack of binding authority
     brought by Movants, and the facts and the case law presented herein, a reasonable inference can
15
     and should be drawn that the acts of the officers was merely ministerial, and not based on
16
     discretion "in the nature of a basic policy decision" made at the planning stage of the public
17
     entities operations.
18
         3. Penal Code Section 835(a) does not overcome the inapplicability of Immunity. Any
19
             application of Penal Code Section 835(a) must fail for the following reasons:
20                  The language of 835(a) applies to "a person to be arrested" and the FAC does not
21
                     allege that any person was the subject of an arrest. The FAC specifically states
                     that there was no warrant left with Plaintiff and Plaintiff was never arrested, in
22                   addition to there being no authority for officers to be on Plaintiff's premises;
23                  The language of 835(a) applies to "the resistance or threatened resistance of the
                     person being arrested", but the FAC does not plead any facts regarding a person
24                   being arrested and resistance therefrom;
25                  The language of 835(a) nor supporting case law says nothing of the officers rights
                     to destroy a persons property, kill their pet, or urinate on their property.
26

27           Furthermore, the language of 835(a) further reiterates the term "reasonable" force to

28
     effect an arrest. What is "reasonable" verse "unreasonable" is an obvious issue of fact, as the
     FAC does not allege facts that would show without any doubt the officers conduct was
     reasonable. And the law provides that discretional immunity does not attach to the use of
     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS              -   20 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 21 of 25
     "unreasonable" force when making an arrest or overcoming resistance to it. Scruggs v. Haynes
 1
     (1967) 252 Cal.App.2d 256, 264–268).
 2
             Federal law does not warrant immunity for the officers acts in the use of force against a
 3
     person's dog and Defendants fail to show that California law departs from the federal law.
 4
             Where the shield of immunity does not apply, the public entity is vicarious liable under
 5
     respondent superior. See Garcia 637 F.Supp.2d 731. According to California law, vicarious
 6   liability under respondent superior also attaches to intentional torts, such as the intentional torts.
 7   See Hinman v. Westinghouse Elec. Co. (1970) 2 C3d 956, 960.
 8   E. PLAINTIFF HAS STATED VALID STATE CAUSES OF ACTION
 9       1. Government Code Section 820.2 is the only necessary statute for public employees to

10
             be liable, and no other statute regarding liability is necessary.
             Defendants wrongly argue that 820.2 requires a violation of another statute for public
11
     employees to be liable. This is completely false. Government Code Section 820.2 is the statute
12
     that makes employees liable on the condition that their acts were not the result of the exercise of
13
     discretion, and if they were, there would have to be another specific statute to make them liable.
14
     Section 820.2 is the only statute necessary to be cited and such actions make an employee liable
15
     for any state common law theory, including intentional torts and negligence.
16           The case law presented above is evidence of this rule of law as public employees have
17   been held negligible and negligence is not codified by statute. See also Barner v. Leeds, (2000)
18   24 Cal.4th 676, 685 (he or she is not immune for the negligent performance of professional
19   duties that do not amount to policy or planning decisions.)

20
         2. Plaintiff has stated a Valid Cause of Action for Trespass and Trespass to Chattels.
             Defendants do not specifically attack these causes of action in regards to their elements
21
     but base their arguments that said causes of action fail claiming (1) immunities; (2) justification
22
     for enforcement of a warrant, and (3) justification pursuant to self-defense. The inapplicability
23
     of Immunity and inapplicability of relying on affirmative defenses and material issues of fact
24
     such as self defense has already been rigorously discussed herein above. As addressed above
25
     herein, these arguments which are based on case law upon summary judgment have no merit and
26   do not bar Plaintiffs claims as a matter of law.
27           (a) No Warrant plead in FAC and Trespass is not dependent on the non-existence of
             a warrant.
28
             The issue of warrant vs none-warrant has also been discussed above. It is clear that the
     FAC does not allege a warrant. FAC¶34. Even so, using Defendant's own cited case of Perez v.
     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS             -   21 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 22 of 25
     City of Placerville, 2008 WL 4279386, (E.D. Cal. 2008), it is clear that the existence of a
 1
     warrant does not in itself as a matter of law, provide privilege for the officers to trespass.
 2
             Contrary to Defendants recital of the facts, the facts in Perez v. City of Placerville
 3
     illustrate that officers performed a search of a residence owned by the plaintiff armed with an
 4
     arrest warrant (not a search warrant) in the name of another person, (Mase) who they believed to
 5
     be plaintiffs boyfriend who resided with plaintiff. The officers in that case turned out to be
 6   wrong as the residence was only owned by plaintiff and the person named in the arrest warrant
 7   had not lived there for quite some time. During their raid of the house which found that Mase
 8   was not there, officers shot and killed plaintiff's dog.
 9           On Summary Judgment and in further consideration of the defendants supplemental brief,

10
     the court, referencing cases such as Hells Angels Motorcycle Club, found that there was
     sufficient facts for a constitutional violation of fourth amendment rights and Tresspass because
11
     the issue as to whether there was a valid warrant was a disputed issue of fact. And there was
12
     evidence to suggest there was no valid warrant as it was not a search warrant for plaintiffs
13
     premises, nor an arrest warrant for someone that lived there. The court concluded there was a
14
     genuine issue of material fact as to whether the officers search on Plaintiffs property was valid
15
     under the circumstances.
16           The Court granted the motion as to plaintiffs state claims for trespass to chattels, and
17   intentional infliction of emotional distress surrounding the killing of her dog only on the grounds
18   of self defense privilege by the officers. On Summary Judgment, the court found undisputed
19   evidence that were in contrast to Hells Angels Motorcycle Club in that the evidence showed the

20
     officers looked for dogs prior to entering the property; had a dog handling unit with them who
     called for any dogs to appear, yet none did, and therefore the court found that the officers were
21
     justified in shooting the dog when just after opening the gate, a dog surprised them and
22
     immediately attacked. See Perez v. City of Placerville, 2008 WL 4279386, (E.D. Cal. 2008).
23
             This is a far different set of facts regarding the dog encounter than what is plead in the
24
     FAC, but the case stands for the point that the existence of a warrant does not defeat claims for
25
     trespass, nor trespass to chattels, as a matter of law.
26           Since Defendants fail to prove as a matter of law that Plaintiff's claims fail, Plaintiff has
27   plead a valid cause of action.
28       3. Plaintiff has stated Valid Causes of Action for Gross Negligence and Gross
             Negligence Per Se.

     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS             -   22 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 23 of 25
           Defendants have failed to prove as a matter of law that Plaintiff's causes of action for
 1
     Gross Negligence fails. As stated in the FAC and admitted in Defendant's motion, the cause of
 2
     action of Gross Negligence is a legally cognizable claim. What sets it apart from ordinary
 3
     negligence is the level of conduct that breached ordinary level of care. Gross negligence falls
 4
     short of a reckless disregard of consequences and differs from ordinary negligence only in degree
 5
     and not in kind.” Colich & Sons v. Pacific Bell (1988) 198 Cal.App.3d 1225, 1240,1241.
 6   In general, the determination of whether there was evidence of “gross negligence” is a triable
 7   issue of fact. (See, e.g., Franz v. Board of Medical Quality Assurance (1982) 31 Cal.3d 124, 138;
 8   Decker v. City of Imperial Beach (1989) 209 Cal.App.3d 349, 359.
 9           As discussed above, immunity is inapplicable and Defendants fail to prove otherwise.

10
     Defendants in their motion have no other ascertainable legal argument nor bring forth any legal
     authority of how Gross Negligence fails as a matter of law. They argue their position by
11
     minimizing the facts.
12
             Reiterated herein again, it is clear that the FAC alleges facts that taken as true, one could
13
     consider the officers' actions an "extreme departure from ordinary standard of conduct."
14
             In summary, the FAC alleges the following facts incorporated into each cause of action:
15
                    The driveway to Plaintiff's property is gated, topped with barbed wire. "beware of
16                   dog" signs and other such warnings appear on the outside of Plaintiffs front gate
                     in plain view. FAC¶19,21,22
17
                    Prior to entering Plaintiff's Property, Defendants were present outside his closed
18                   front gate and perimeter of the Property, and were aware of dogs inhabiting the
                     Property. FAC¶24;
19
                    After entering Plaintiff’s Property, and while Defendants were on Plaintiff’s
20                   Property, Defendants engaged Plaintiffs dog. They maced the dog and then
                     discharged their weapon at the dog, killing him (“Samson”). FAC¶25-27.;
21
                    No efforts were made to save Samson's life. FAC¶28;
22
                    Thereafter, Defendants seized Samson's body by removing it from the premises.
23                   Defendants then washed away the blood from Samson’s body with Plaintiffs own
24
                     water hose located on his Property, as if to cover up Defendant’s wrongful
                     conduct. FAC¶29;
25
                    Defendant officer urinated on Plaintiff's property. FAC¶30;
26                  No warrant was left at Plaintiff's property. FAC¶34; Plaintiff was asleep in his
27
                     home when all this occurred and never gave consent. FAC¶23,38;
                    Plaintiff was never arrested, taken into custody or cited for anything/crime in
28
                     connection to Defendants presence on Plaintiffs Property on May 30, 2018.
                     FAC¶34.

     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS            -   23 -
          Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 24 of 25
 1
         4. Plaintiff has stated a Valid Cause of Action for Int. Infliction of Emotional Distress.
 2           Defendants have failed to prove as a matter of law that Plaintiffs cause of action for
 3   Intentional Infliction of Emotional Distress fails. As discussed above, immunity is inapplicable
 4   and Defendants fail to prove otherwise.
 5           Defendants in their motion have no other ascertainable legal argument nor bring forth any

 6   legal authority of how said cause of action fails as a matter of law. Just like Gross Negligence

 7
     they argue their case by minimizing the facts by arguing that the facts do not amount to a
     tragedy. Fortunately, Defendants opinion has no merit.
 8
             Furthermore, their reliance on Perez has no weight. Again, the court in Perez only
 9
     dismissed the Intentional Infliction of emotional Distress cause of action upon Summary
10
     Judgment holding that the defendant had met its burden of proving undisputed facts of self-
11
     defense. See Perez v. City of Placerville, 2008 WL 4279386, (E.D. Cal. 2008).
12
             The FAC does not allege facts of self defense nor has Defendant proven that Plaintiff has
13   a legal obligation to. The court has no obligation on a motion to dismiss to except and weigh
14   evidence of Self-defense.
15       5. Plaintiff has stated a Valid Cause of Action for Negligence

16           As with Gross Negligence, Plaintiffs have plead the duty / standard in which officers are

17
     held to, and sufficient facts to establish breach of said duty. FAC¶99, 122.
             As already discussed herein, Plaintiff has sufficiently stated the applicable state statute
18
     for which liability can be granted, which is Govt. Code Section 820.2 and this is all the statutory
19
     authority needed. See discussion in section E(1) above. See also Barner v. Leeds, (2000) 24
20
     Cal.4th 676, 685 (he or she is not immune for the negligent performance of professional duties
21
     that do not amount to policy or planning decisions.).
22
             Defendants recital of the rule of law in Perez is continuously flawed. In Perez, the court
23   dismissed the negligent claim for failing to cite to a statute for which liability could be garnered
24   against a public employee. A clear reading of Perez shows the plaintiff did not cite to any
25   statute including 820.2 and therefore she lost her claim.

26           Furthermore, Plaintiff in his FAC may generally plead negligence as admitted in

27
     Defendant's Motion. There is no separate negligence claim against the County defendants that
     would lead to a more stricter pleading standard. The County's liability is strictly through Gov.
28
     Code Section 820.2 which is similar to respondent superior.


     AGUARISTI v. COUNTY OF MERCED et al.
     Case Number: 1:18-cv-01053-DAD-EPG
     PLAINTIFF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION TO DISMISS            -   24 -
Case 1:18-cv-01053-DAD-EPG Document 12 Filed 11/05/18 Page 25 of 25
